Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a center device”, “a positioning calculator”, “a positioning communication portion”, “an update portion” and “a distribution communication portion” in claim 1; “an uploaded determiner” in claim 3; “a download request portion” in claim 6; “a position estimation portion” and “a verification portion” in claim 8; “a positioning calculator”, “a positioning communication portion” and “the center device” in claim 10; “a center device”, “an update portion” and “a distribution communication portion” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “A center device”, “a positioning calculator”, “a positioning communication portion”, “an update portion” and “a distribution communication portion” in claim 1; “an uploaded determiner” in claim 3; “a download request portion” in claim 6; “a position estimation portion” and “a verification portion” in claim 8; “a positioning calculator”, “a positioning communication portion” and “the center 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a plurality of positioning devices: and a center device” (lines 4-5) and “a center device configured to communicates with” (line 5). Examiner suggests to amend to “a plurality of positioning devices; and a center device” and “a center device configured to communicate with”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 11-15) and claim 10 (lines 26-29) recite “calculate a location dependence delay amount and a propagation distance as a convergence value of an observation equation including, as a parameter, the propagation distance and the location dependence delay amount including at least one of a tropospheric delay amount or an ionospheric delay amount”. It is unclear what this limitation is referring to as a parameter, what an observation equation is, and how the propagation distance and location dependence delay amount relate to tropospheric delay amount or ionospheric delay amount.
Claim 10 also recites “the center device” (page 33, line 1). There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hirokawa et al (JP2004271317A), hereinafter Hirokawa.
Hirokawa discloses a center device configured to communicate with a plurality of positioning devices, the center device comprising:
An update portion configured to update a distribution location dependence delay amount based on a location dependence delay amount including at least one of a tropospheric delay amount transmitted by the positioning device and an ionospheric delay amount transmitted by the positioning device (A position correction unit - A pseudo-range correction amount Drb is calculated for each GPS satellite by Equation 2 using the GPS observation data at the reference station 2 based on the conventional method, and an error generated when the correction amount Drb is transmitted to the mobile terminal 14 and used [0031])
And a distribution communication portion configured to transmit the distribution location dependence delay amount updated by the update portion to at least one of the plurality of positioning devices (A transmission unit - The GPS pseudo distance correction amount Drr calculated by the correction signal calculation means 12 is transmitted to the mobile terminal 14 by the correction signal transmission means 13 [0037])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa, in view of Soga et al (US 2017/0038475A1), hereinafter Soga.
Regarding claim 1, Hirokawa discloses a positioning system comprising:
A plurality of positioning devices (a plurality of mobile stations [0012])
A center device configured to communicates with each of the plurality of positioning devices (data center 6)
At least one positioning device among the plurality of positioning devices is usable at a moving body (a plurality of mobile stations [0012]), and includes:
A positioning calculator (positioning correction unit [0014]) configured to calculate a current position of the at least one positioning device among the plurality of positioning devices based on the propagation distance (The position can be obtained by solving Equation 1 as the three-dimensional coordinates and the clock error of the GPS receiver as unknowns using the pseudo distance that has been corrected [0024])
A positioning communication portion configured to transmit the location dependence delay amount calculated by the positioning calculator to the center device together with a position of the at least one positioning device at a time when the positioning calculator calculates the location dependence delay amount (At the same time, the GPS positioning calculation is performed, and the position information of the mobile station 9 and the ionospheric delay amount are transmitted to the data center 6 as GPS signal data [0029], with wireless transmission unit 10 [0012])
And the center device includes:
An update portion configured to update a distribution location dependence delay amount based on the location dependence delay amount transmitted by the positioning device (A position correction unit - A pseudo-range correction amount Drb is calculated for each GPS satellite by Equation 2 using the GPS observation data at the reference station 2 based on the conventional method, and an error generated 
And a distribution communication portion configured to transmit the distribution location dependence delay amount updated by the update portion to at least one of the plurality of positioning devices (A transmission unit - The GPS pseudo distance correction amount Drr calculated by the correction signal calculation means 12 is transmitted to the mobile terminal 14 by the correction signal transmission means 13 [0037]). 
Hirokawa discloses the main error factors of the GPS pseudorange include a distance error Fi due to ionospheric delay, a distance error Ti due to tropospheric delay, an error Ni due to multipath and receiver noise, an error in estimating the orbit of a GPS satellite, and a clock error Ki. Considering these error factors, the observation equation is expressed as in Equation 1 [0019]. However, Hirokawa does not disclose that the positioning calculator is configured to calculate a location dependence delay amount and a propagation distance as a convergence value of an observation equation including, as a parameter, the propagation distance and the location dependence delay amount including at least one of a tropospheric delay amount or an ionospheric delay amount.
Soga teaches correction information including error information indicating an ionospheric propagation delay and a tropospheric propagation delay of a region subjected to positioning and others after superimposing the correction information on the augmentation signal [0087].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the teachings of Soga because the process of causing values of error to converge through a 
Regarding claim 10, Hirokawa discloses a positioning device that is usable at a moving body (a plurality of mobile stations [0012]), the positioning device comprising:
A positioning calculator configured to calculate a current position based on the propagation distance (The position can be obtained by solving Equation 1 as the three-dimensional coordinates and the clock error of the GPS receiver as unknowns using the pseudo distance that has been corrected [0024])
And a positioning communication portion configured to transmit the location dependence delay amount calculated by the positioning calculator to the center device together with a position at a time when the positioning calculator calculates the location dependence delay amount (At the same time, the GPS positioning calculation is performed, and the position information of the mobile station 9 and the ionospheric delay amount are transmitted to the data center 6 as GPS signal data [0029], with wireless transmission unit 10 [0012])
Hirokawa discloses the main error factors of the GPS pseudorange include a distance error Fi due to ionospheric delay, a distance error Ti due to tropospheric delay, an error Ni due to multipath and receiver noise, an error in estimating the orbit of a GPS satellite, and a clock error Ki. Considering these error factors, the observation equation is expressed as in Equation 1 [0019]. However, Hirokawa does not disclose that the positioning calculator is configured to calculate a location dependence delay amount and a propagation distance as a convergence value of an observation equation including, as a parameter, the propagation distance and the location dependence delay amount including at least one of a tropospheric delay amount or an ionospheric delay amount.
Soga teaches correction information including error information indicating an ionospheric propagation delay and a tropospheric propagation delay of a region superimposing the correction information on the augmentation signal [0087].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the teachings of Soga because the process of causing values of error to converge through a plurality of times of continuous observation would enhance the accuracy of positioning, as recognized by Soga.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa, in view of Soga, and further in view of Gilhousen (US 6,433,740 B1), hereinafter Gilhousen.
Hirokawa, as modified by Soga, discloses the positioning system according to claim 1. Hirokawa does not disclose that the center device is placed on ground, and the distribution communication portion is configured to transmit the distribution location dependence delay amount to the positioning device via a base station on the ground.
Gilhousen teaches that the system controller would transmit the commands, via a base station, to the mobile unit to be measured and the surrounding base stations [Fig. 1 & Page 5, lines 30-34]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the base station as taught by Gilhousen because the transmission of data via an intermediate station is a well-known feature pertaining to the transmission of data for communication and processing.
s 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa, in view of Soga, and further in view of Chastain et al (US 2015/0149776 A1), hereinafter Chastain.
Regarding claim 3, Hirokawa, as modified by Soga, discloses the position system according to claim 1. Hirokawa, as modified by Soga, does not disclose each of the plurality of positioning devices further includes an uploaded determiner configured to determine whether the location dependence delay amount calculated by the positioning calculator is to be uploaded to the center device.
Chastain teaches a system 300 illustrating a secure process in which data can be securely uploaded or otherwise delivered from a user device to a recipient device. The secure device processor can include the secure upload engine which can perform the following tasks: processing user, device, and/or network requests to upload data [Figs. 3A-B & 0037].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the upload function/ upload request as taught by Chastain because this is a well-known feature pertaining to the management and distribution of data for communication and processing.
Regarding claim 4, Hirokawa, as modified by Soga and Chastain, discloses the positioning system according to claim 3, wherein the uploaded determiner determines that the location dependence delay amount is to be uploaded to the center device when the center device transmits an upload request (Chastain [Figs. 3A-B & 0037], cited and incorporated in the rejection of claim 3).
Regarding claim 5, Hirokawa, as modified by Soga and Chastain, discloses the positioning system according to claim 3.

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the transmission of data once a threshold has been met, because this is a well-known feature pertaining to the transmission of data for communication and processing.
Regarding claim 6, Hirokawa, as modified by Soga, discloses the positioning system according to claim 1. Hirokawa, as modified by Soga, does not disclose that the system further comprises a download request portion configured to request the center device to transmit the distribution location dependence delay amount.
Chastain teaches that the secure upload application server of FIG.3A can process requests from the user, another end user device and/or the network to download content or applications [0038].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the download request as taught by Chastain because this is a well-known feature pertaining to the management and distribution of data for communication and processing.
Regarding claim 7, Hirokawa, as modified by Soga and Chastain, discloses the positioning system according to claim 6, and further discloses that the mobile terminal 14 determines whether or not the mobile terminal 14 has its own position in the transmitted information of the area where the accuracy is degraded using its own positioning result. This makes it possible to determine whether the positioning accuracy has deteriorated [0046].

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the transmission of data once a threshold has been met, because this is a well-known feature pertaining to the transmission of data for communication and processing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa, in view of Soga, and further in view of Whitehead et al (US 2009/0121932 A1), hereinafter Whitehead.
Hirokawa, as modified by Soga, discloses the positioning system according to claim 1, wherein:
The positioning device is mounted on a moving body (Hirokawa [0012], cited and incorporated in the rejection of claim 1)
Hirokawa further discloses that the mobile terminal 14 determines whether or not the mobile terminal 14 has its own position in the transmitted information of the area where the accuracy is degraded using its own positioning result. This makes it possible to determine whether the positioning accuracy has deteriorated [0046]. However, Hirokawa, as modified by Soga, does not disclose:
The positioning system further includes a position estimation portion configured to estimate a current position based on a detection value detected by an autonomous sensor mounted on the moving body
And a verification portion configured to
Verify whether the location dependence delay amount calculated by the positioning calculator is correct based on comparison between the current position estimated by the position estimation portion and the current position calculated by the positioning calculator
And set the location dependence delay amount calculated by the positioning system and the current position calculated by the positioning calculator to a value indicating that a solution is not normal when determining that the location dependence delay amount is not correct.
Whitehead teaches:
With the systems 101, 102, 103, inertial navigation system (INS) devices such as gyroscopes and/or accelerometers could be used for guidance during GNSS signal loss [0088]
A reference receiver located at a reference site having known coordinates receives the satellite signals simultaneously with the receipt of signals by a remote receiver [0008] & Upon GNSS signal reacquisition, the INS devices are corrected, aligned and calibrated with GNSS defined attitude solutions. Moreover, multipath mitigation is provided by both (multiple) antennas 16 receiving measurements from the same satellites [0088]
Taking the difference between signals received both at the reference site and at the remote location eliminates common-mode errors, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the INS and comparison of data as taught by Whitehead because the measurement to multipath ratio will improve and strengthen by approximately the square root of the number of duplicate measurements. Additionally, positioning comparison is important as errors caused by the ionosphere can be tens of meters, as recognized by Whitehead [0006 & 0088]. Additionally, Whitehead does not explicitly disclose that a value is set to indicate a solution is “not normal”; however, for selecting the most relevant sources for delays and positioning, the system in Whitehead would be understood to have a logic for assigning reliability of sources.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa, in view of Soga, and further in view of Damidaux et al (US 2011/0050494 A1), hereinafter Damidaux.
Hirokawa, as modified by Soga, discloses the positioning system according to claim 1.
Hirokawa further discloses that the mobile terminal 14 determines whether or not the mobile terminal 14 has its own position in the transmitted information of the area where the accuracy is degraded using its own positioning result. This makes it possible to determine whether the positioning accuracy has deteriorated [0046]. However, Hirokawa, as modified by Soga, does not disclose that the positioning calculator is configured to:
Acquire the location dependence delay amount calculated by a difference positioning device existing in a periphery
And set the location dependence delay amount calculated by the positioning calculator to a value indicating that a solution is not normal when a difference between the location dependence delay amount calculated by an own device and the location dependence delay amount calculated by the different positioning device is equal to or higher than a threshold value.
Damidaux teaches:
The measurements of delays coming from the plurality of aircraft and from the plurality of ground stations [0008]
The calculating station 1 has the function for selecting the most relevant sources for the calculation of the ionospheric corrections grid [0019] & when the number of delay measurements coming from the aeronautical user segment becomes less than a minimum threshold, the calculating system selects delay measurements coming from the ground stations [0027]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirokawa to include the teachings of Damidaux because the means for selecting the most relevant delay corrections has the advantage of providing users with real time and continuous data in various geographic areas and at different times during the day, as recognized by Damidaux [0025]. Additionally, Damidaux does not explicitly disclose that a value is set to indicate a solution is “not normal”; however, for selecting the most relevant sources .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drescher et al (US 2016/0377730 A1) discloses generating correction information to be used to correct observations coming from a navigation satellite system (NSS) receiver in a region of interest.
Liu et al (US 2019/0271782 A1) discloses an ionospheric delay correction method for LEO satellite augmented navigation systems for GNSS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Hailey R Le/Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648